This is a motion to dismiss an appeal. A certificate of the county clerk of San Bernardino County *Page 476 
filed in support of the motion shows that judgment was rendered in the court below; that appellant's motion for new trial was denied on the 18th of July, 1933; that notice of denial of such motion was served on the nineteenth day of July, 1933; that notice of appeal was filed on the sixteenth day of August, 1933, together with a notice to prepare a typewritten transcript under the provisions of section 953a of the Code of Civil Procedure; that no undertaking or security for costs was given nor any private arrangements made with the clerk for the cost of the preparation of such transcript; that no bill of exceptions was filed, and that no proceedings are pending for a settlement of such bill; that no transcript on appeal has been prepared under section 953a of the Code of Civil Procedure.
[1] As no record on appeal has been prepared or filed, and the time for such filing has expired, the appeal is dismissed. (Sec. 1, Rule V, Rules for the Supreme Court and District Courts of Appeal.)
Barnard, P.J., and Jennings, J., concurred.